Citation Nr: 1424989	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  06-08 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and attention deficit disorder (ADD).  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe



INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in April 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, denying entitlement to service connection for postoperative residuals of a right inguinal hernia, bilateral hearing loss, and an acquired psychiatric disorder.  The Board by its decision entered in August 2008 likewise denied each benefit sought on appeal.  An appeal followed to the U.S. Court of Appeals for Veterans Claims (Court) and the parties to that appeal thereafter jointly moved the Court to vacate the actions of the Board and remand the case to the Board, which the Court so ordered.  That appeal led to entry of a Board's remand in August 2009 of each such issue, and, on remand, the RO by its rating decision of October 2013 granted service connection for postoperative residuals of a right inguinal hernia, thereby removing that matter from the Board's jurisdiction.  The case has since been returned to the Board following the RO's attempts to complete the actions sought on remand.  

Notice is taken that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED directly to the RO based on the Veteran's representation by a private attorney.  


FINDING OF FACT

Bilateral hearing loss originated in or as a result of military service due to acoustic trauma sustained therein.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the disposition herein reached is favorable to the Veteran-appellant, the need to discuss the VA's efforts to comply with the VA's duties to notify and assist the Veteran under 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 is obviated.  The same is true with respect to the question of whether there was substantial compliance with the terms of the Board's recent remand.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For certain chronic disorders, such as an organic disease of the nervous system, including a sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within the applicable presumptive period following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  There is a current disability for VA purposes when an appellant is shown to have that disability at the time his or her claim was filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of symptomatology and/or manifestations and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999).  Notice is taken that the U.S Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A disorder may be service connected if the evidence of record reveals that a claimant currently has a disorder that was chronic in service or, if not chronic, that was seen in service with symptoms or manifestations being demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records of the Veteran are unavailable for review through no fault on his part.  Formal determinations as to their unavailability have been entered by the RO following multiple failed attempts to obtain the records in question.  Their unavailability is in no way attributable to any actions of the Veteran.  In light of this, the Board recognizes that it must employ a "heightened" duty "to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule."  See Cromer v. Nicholson, 19 Vet. App. 215, 217-8 (2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); accord Russo v. Brown, 9 Vet. App. 46, 51 (1996) (explaining that precedent does "not establish a heightened 'benefit of the doubt,' only a heightened duty of the Board to consider applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed"). 

The Veteran credibly reports that he was exposed to excessive noise levels in service when in close proximity to explosions and gunfire and, also, that he was evaluated and treated for hearing loss during his period of military service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  His account of hearing loss after service is likewise credible, with his notation that he was greatly affected by bilateral hearing loss for two to three years after service, followed by some improvement and then a progressive worsening of his auditory acuity.  In support thereof, the Veteran provides written statements from various individuals who personally observed his hearing deficits during postservice years, with one or more lay affiants indicating that it was in evidence at the time of or shortly after his service separation.  

The existence of hearing loss is initially shown postservice and confirmed by VA evaluation as meeting the criteria of 38 C.F.R. § 3.385 as to both ears.  Private medical opinion set forth in February 2009 identifies a diagnosis of hearing loss which the private attending physician indicated was known to him since the early 1970s and an opinion was furnished that such hearing loss was most likely attributable to problems experienced on active duty, based on his knowledge of the Veteran and treatment of him for such an extended period.  

The Board by its recent remand attempted to secure additional medical opinion as to the date of onset of the Veteran's hearing loss.  That examination was conducted in February 2010 and demonstrated hearing loss of each ear for VA purposes; however, no opinion as to etiology was offered inasmuch as the VA examiner felt it would be impossible to render an opinion as to date of onset in the absence of service records or audiological testing shortly after service without resorting to mere speculation.  Notation was made by the same VA examiner that the Veteran's hearing loss was first noted 50 years after service, apparently in reference to hearing loss as documented by audio testing, as opposed to lay evidence thereof, and that there was postservice occupational noise exposure which "very likely caused or contributed to his current hearing loss."  

The Board, while conceding that there is evidence both supportive and contraindicating entitlement, finds that the evidence in support of service connection, including both lay and medical evidence, outweighs the evidence to the contrary.  The Board is mindful of the number of years that past before there was a showing of hearing loss by medical evidence, but rather than it being a 50-year gap, the private medical evidence is more consistent with a period of 15 years or thereabouts between service discharge and the initial medical notation thereof.  The VA non-opinion in early 2010 likewise failed to consider any lay evidence as to the presence of hearing loss in service and shortly thereafter.  

Here, service department records disclose that the Veteran's military occupational specialty was that of a rigger attached to an engineering battalion and he has credibly noted that he was in close proximity to excessive noise while in service.  On that basis, acoustic trauma in service is conceded.  The Veteran and others have credibly stated that his hearing loss began in service or shortly thereafter, which is not otherwise contradicted by the record and, notwithstanding the impact of postservice noise exposure either through employment or hobbies, the impact of that noise exposure is not readily ascertainable.  There is as noted evidence of record that supports and contraindicates entitlement to service connection for hearing loss, but with resolution of reasonable doubt in the Veteran's favor, service connection for hearing loss of each ear is conceded.  



ORDER

Service connection for bilateral hearing loss is granted.  


REMAND

As indicated above, service records of the Veteran are unavoidably unavailable through no fault on his part.  This creates a heightened duty on the part of VA to assist the Veteran in the development of the evidence and information to support his entitlement to service connection for an acquired psychiatric disorder.  

Now, the Veteran through his attorney disputes the RO's finding, as set forth in its supplemental statement of the case of October 2013, that VA could not assist him in locating two specific Veterans, names of whom have been provided (with initials of R.D. & L.S).  These named, fellow service persons are noted to have served with him in Korea and who might be of assistance in documenting the occurrence of inservice events leading to the onset of his acquired psychiatric disorder.  The RO specifically advised the Veteran that it could not assist him in that regard due to privacy laws and the Veteran indicates that there is no known prohibition in terms of the Privacy Act that would render VA incapable of determining whether VA maintains a file for either of the named Veterans in order to permit contact with one or both about facts pertinent to this Veteran's claim.  

Notice is taken that under VA's Adjudication Procedure Manual M21-1, MR. Part II, Chapter 7, it is indicated in terms of VA's interpretation of the Privacy Act and Freedom of Information Act that a person requesting an individual's address contained in a VA record may be advised that VA cannot (emphasis in original) disclose the address of a beneficiary but may, under certain conditions (emphasis in original), forward a letter for the person to the beneficiary.  The applicability of the foregoing to the facts of this case is unknown.  

Further action without delay by the RO is requested by the Veteran in order to comply with the VA's duty to assist obligation.  Remand to permit the RO, as directed by governing law, regulation, and VA policy, to utilize all possible avenues of assisting the Veteran in locating the individuals in question for assistance in the development of evidence pertinent to the claim at issue is deemed necessary.  That assistance might include, as applicable, the sending of any written communication from the Veteran, which the RO should ask the Veteran to compose, to either of the persons named as his fellow servicemen.  Any inability of the RO to provide such assistance must be accompanied by a formal, written determination explaining the basis for a denial of the requested assistance.  

Whether or not any additional assistance is provided and regardless of whether any assistance furnished provides evidence supportive of entitlement, the Veteran should also be afforded a VA examination in order to ascertain whether any acquired psychiatric disorder he now has originated in or as a result of military service.  As part thereof, consideration by the examiner of the lay statements of record from the Veteran and others as to the observance of pertinent manifestations either in or after service is essential.  

The Veteran's representative has also alleged that the RO failed to carry out the Board's remand order from August 2009 by failing to attempt to directly contact a military hospital in Germany to obtain psychiatric treatment records.  A handwritten note on a copy of the Board's remand indicates that this was completed on 11/12/09, but the Board is unable to locate any documentation showing such an attempt was actually made.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Afford the Veteran all of the assistance due him under existing law, regulation, and VA policy in terms of his request that VA assist him in locating two other named Veterans who served with him in Korea, whose initials are R.D. & L.S., and who may be able to provide written testimony in support of his pending claim for service connection for an acquired psychiatric disorder.  Such assistance might include, as applicable, requesting that the Veteran write letters to those named individuals which VA would forward to them at their addresses, if known to VA, as per M21-1, MR. Part II, Chapter 7.  Any denial of assistance should be made in writing with a full explanation of the reasons and bases, including citation to controlling law, regulation, and policy, for any such denial, along with written notice of any right on the part of the Veteran to appeal any adverse determination.  

2.  Clarify whether an attempt was made to obtain service hospitalization records directly from the military hospital in Germany.  If so, attach any documentation of this attempt to the claims file.  If such an effort has not been made, it should be undertaken.

3.  Obtain any pertinent VA treatment records not already on file for inclusion in the Veteran's VA claims folder.  

4.  Thereafter, afford the Veteran a VA psychiatric examination in order to ascertain more clearly whether any existing acquired psychiatric disorder of his originated in military service or is otherwise attributable to that service.  The Veteran's VA claims file must be furnished to the VA examiner for use in the study of this case.  That examination should entail a complete psychiatric history, full mental status evaluation, and any diagnostic studies deemed warranted by the VA examiner.  All pertinent diagnoses should be fully set forth.  

Upon completion of the above, the VA examiner should be asked to address the following questions in detail, providing a rationale for each opinion furnished: 

a)  Is it at least as likely as not (50 percent or greater probability) that any currently existing acquired psychiatric disorder, including but not limited to PTSD, anxiety disorder, and ADD, originated in service or is otherwise related to his military service or any event occurring therein?

b)  Is it at least as likely as not that a psychosis was present within the one-year period immediately following the Veteran's discharge from service in April 1955, and, if so, how and to what degree was any such pathology manifested? 

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a proposition as to find against.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

5.  Readjudicate the remaining issue on appeal based on all of the evidence of record.  If any benefit sought is not granted to the Veteran's satisfaction, issue to him a supplemental statement of the case and then afford him a reasonable period in which to respond, followed by a return of the record to the Board for further appellate review. 

No action by the Veteran is required until he receives further notice.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


